Exhibit 10.1

OMNIBUS AMENDMENT NO. 1 AND

REAFFIRMATION OF COLLATERAL DOCUMENTS

This Omnibus Amendment No. 1 and Reaffirmation of Collateral Documents dated as
of June 26, 2013 (this “Amendment”) is entered into among Einstein Noah
Restaurant Group, Inc., a Delaware corporation (the “Borrower”), each other Loan
Party (as defined in the Credit Agreement referred to below) party hereto, each
Lender (as defined in the Credit Agreement referred to below) party to such
Credit Agreement as of the date hereof and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders. Capitalized
terms used herein but not defined herein shall have the meanings provided in the
Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, the other Loan Parties, the Lenders and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of December 6, 2012 (as amended, amended and restated,
restated, supplemented, extended or otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, the Borrower, the other Loan Parties and the Administrative Agent are
parties to that certain Guaranty and Security Agreement dated as of December 20,
2010 (as amended, amended and restated, restated, supplemented, extended or
otherwise modified from time to time, the “Guaranty and Security Agreement”);
and

WHEREAS, the Loan Parties, the Administrative Agent and the Lenders have agreed
to amend certain provisions of the Credit Agreement and the Guaranty and
Security Agreement on the terms and conditions hereafter set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. As of the First Amendment Effective
Date (as defined below), the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition “Applicable Rate” contained therein and substituting in lieu thereof
the following definition:

““Applicable Rate” means:

(a) for the period from the Restatement Effective Date to the date immediately
preceding the First Amendment Effective Date, (i) with respect to Eurodollar
Rate Loans and Letter of Credit Fees, a rate of 4.00% per annum, (ii) with
respect to Base Rate Loans, a rate of 3.00% per annum, and (iii) with respect to
the Commitment Fee, a rate of 0.50% per annum; and

(b) from and after the First Amendment Effective Date, the following percentages
per annum, based upon the Consolidated Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

 

Pricing
Level

  

Consolidated

Leverage Ratio

   Eurodollar
Rate  Loans
and Letter of
Credit Fees     Base Rate
Loans     Commitment
Fee  

I

   ³2.50:1      3.25 %      2.25 %      0.45 % 

II

   ³2.00:1 but <2.50:1      2.75 %      1.75 %      0.40 % 

III

   ³1.50:1 but <2.00:1      2.25 %      1.25 %      0.35 % 

IV

   <1.50:1      1.75 %      0.75 %      0.30 % 



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level I shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. The Applicable Rate
in effect from the First Amendment Effective Date through the first Business Day
immediately following the date the Compliance Certificate is delivered pursuant
to Section 6.02(a) for the Fiscal Quarter ended on or about September 30, 2013
shall be determined based upon Pricing Level I.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Sections 2.08(b) and 2.10(b).”

(b) Section 1.01 of the Credit Agreement is hereby amended by inserting the
phrase “, the First Amendment Fee Letter” immediately following the phrase “the
Agent Fee Letter” in the definition of “Fee Letters” set forth therein.

(c) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition “Maturity Date” contained therein and substituting in lieu thereof
the following definition:

““Maturity Date” means June 6, 2018; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.”

(d) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in the correct alphabetical order therein:

““First Amendment Effective Date” means June 27, 2013.”

““First Amendment Fee Letter” means that certain letter agreement dated June 14,
2013 by and among Bank of America, MLPF&S and the Borrower.”

 

2



--------------------------------------------------------------------------------

(e) Section 2.07 of the Credit Agreement is hereby amended by deleting the table
set forth therein and substituting in lieu thereof the following:

 

Date

   Amount  

March 31, 2013

   $ 1,250,000.00   

June 30, 2013

   $ 1,250,000.00   

September 30, 2013

   $ 1,250,000.00   

December 31, 2013

   $ 1,250,000.00   

March 31, 2014

   $ 1,250,000.00   

June 30, 2014

   $ 1,250,000.00   

September 30, 2014

   $ 1,250,000.00   

December 31, 2014

   $ 1,250,000.00   

March 31, 2015

   $ 1,875,000.00   

June 30, 2015

   $ 1,875,000.00   

September 30, 2015

   $ 1,875,000.00   

December 31, 2015

   $ 1,875,000.00   

March 31, 2016

   $ 2,500,000.00   

June 30, 2016

   $ 2,500,000.00   

September 30, 2016

   $ 2,500,000.00   

December 31, 2016

   $ 2,500,000.00   

March 31, 2017

   $ 2,500,000.00   

June 30, 2017

   $ 2,500,000.00   

September 30, 2017

   $ 2,500,000.00   

December 31, 2017

   $ 2,500,000.00   

March 31, 2018

   $ 2,500,000.00   

SECTION 2. Amendments to Guaranty and Security Agreement. As of the First
Amendment Effective Date (as defined below), the Guaranty and Security Agreement
is hereby amended as follows:

(a) Section 1.1 of the Guaranty and Security Agreement is hereby amended by
deleting the definition “Guarantors” contained therein and substituting in lieu
thereof the following definition:

““Guarantor” means each Grantor (including, without limitation and for the
avoidance of doubt, the Borrower with respect to Swap Obligations of the other
Loan Parties, but excluding the Borrower with respect to its own Obligations
under the Credit Agreement for which the Borrower is directly liable).”

(b) Section 1.1 of the Guaranty and Security Agreement is hereby amended by
inserting following definitions in the correct alphabetical order therein:

““Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

““Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest pursuant to
the Collateral Documents to secure, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for

 

3



--------------------------------------------------------------------------------

any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Guarantor or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.”

““Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

““Swap Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.”

(c) Section 2.1 of the Guaranty and Security Agreement is hereby amended by
inserting the phrase “, other than Excluded Swap Obligations,” immediately
following the phrase “of all the Obligations” therein.

(d) Article II of the Guaranty and Security Agreement is hereby amended by
inserting a new Section 2.9 after the existing Section 2.8 therein to read as
follows:

“Section 2.9 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Guarantor (other than any Qualified ECP Guarantor) to honor all of its
obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 2.9 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 2.9, or otherwise under
this Guaranty, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the Termination Date. Each Qualified ECP Guarantor intends that this
Section 2.9 constitute, and this Section 2.9 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

(e) Section 3.2 of the Guaranty and Security Agreement is hereby amended by
inserting the phrase “, other than Excluded Swap Obligations,” immediately
following the phrase “of all the Obligations” therein.

(f) Section 7.2 of the Guaranty and Security Agreement is hereby amended by
inserting the phrase “and extensions” immediately following the phrase “to file
or record financing statements, amendments” therein.

 

4



--------------------------------------------------------------------------------

SECTION 3. Condition Precedent; Effective Date. The effective date of this
Amendment shall be the date first set forth above (the “First Amendment
Effective Date”), subject to satisfaction of the following conditions precedent
on or prior to the First Amendment Effective Date, unless waived by the
Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified, each, to the extent signed by a Loan Party, properly
executed by a Responsible Officer of the signing Loan Party, and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) duly executed counterparts of this Amendment, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower; and

(ii) certificates executed by a Responsible Officer of each Loan Party attaching
(w) resolutions or other action authorizing the actions under the Loan Documents
as amended hereby, (x) incumbency certificates or a certification that the
incumbency and specimen signatures delivered to the Administrative Agent on the
Restatement Effective Date have not changed, (y) copies of the Organization
Documents of such Loan Party, certified to be true, accurate and complete and in
effect on the First Amendment Effective Date, or certifying that the
Organization Documents of such Loan Party delivered to the Administrative Agent
on the Restatement Effective Date were true, accurate and complete on the
Restatement Effective Date and remain in effect on the First Amendment Effective
Date without amendment, restatement, supplement or other modification from the
copies of such documents delivered on the Restatement Effective Date, and
(z) such other documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

(b) (i) All fees and expenses then due and owing to the Administrative Agent and
the Arrangers and required to be paid on or before the First Amendment Effective
Date, and (ii) all fees and expenses then due and owing to the Lenders and
required to be paid on or before the First Amendment Effective Date, in each
case pursuant to that certain Amendment Fee Letter dated June 14, 2013 by and
among Bank of America, MLPF&S and the Borrower, shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the First Amendment Effective Date, plus such
additional amounts of fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent and counsel to the Administrative Agent).

SECTION 4. Loan Party Representations and Warranties. Each Loan Party hereby
represents and warrants that (a) this Amendment constitutes its legal, valid and
binding obligation, enforceable against such Loan Party in accordance with the
terms hereof, (b) after giving effect to this Amendment, (i) the representations
and warranties contained in the Credit Agreement are correct in all material
respects (other than to the extent any such representation and warranty is
already qualified by materiality,

 

5



--------------------------------------------------------------------------------

in which case such representation and warranty shall be correct in all respects)
as though made on and as of the date of this Amendment, except to the extent
that any such representation or warranty specifically refers to an earlier date,
in which case such representation or warranty was true and correct as of such
earlier date, and (ii) no Default or Event of Default has occurred and is
continuing.

SECTION 5. Affirmation and Acknowledgment. Each Loan Party hereby ratifies and
confirms all of its Obligations to the Administrative Agent and the Lenders
under the Credit Agreement, the Guaranty and Security Agreement and the other
Loan Documents, as amended hereby. Nothing contained herein shall constitute a
waiver of, impair or otherwise affect, any Obligations, any other obligation of
the Loan Parties or any rights of the Administrative Agent or the Lenders
relating thereto, except as expressly provided herein. This Amendment shall
constitute a Loan Document.

SECTION 6. Reference to Credit Agreement and Effect on the Loan Documents.

6.1 Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall mean and be a reference to the Credit Agreement, as modified
hereby, and each reference to the Credit Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Credit
Agreement shall mean and be a reference to the Credit Agreement, as modified
hereby. Upon the effectiveness of this Amendment, each reference in the Guaranty
and Security Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import shall mean and be a reference to the Guaranty and Security
Agreement, as modified hereby, and each reference to the Guaranty and Security
Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Guaranty and Security Agreement shall mean and
be a reference to the Guaranty and Security Agreement, as modified hereby

6.2 Except as specifically set forth in Sections 1 and 2 hereof, the Credit
Agreement, the Guaranty and Security Agreement and all other Loan Documents
shall remain in full force and effect and are hereby ratified and confirmed.

SECTION 7. Continued Validity of Collateral Documents. Each of the Loan Parties
agrees that except as specifically amended by this Amendment, each Collateral
Document (as amended hereby) to which such Loan Party is a party shall remain in
full force and effect, and each of the Loan Parties listed as signatories hereto
reaffirms the continued validity of each such Collateral Document (as amended
hereby) to which it is a party and agrees and confirms that the Obligations are
secured under and in accordance with the Collateral Documents to which such Loan
Party is a party. Each of the Collateral Documents (as amended hereby) and this
Amendment shall be read and construed as a single agreement. All references in
each of the Collateral Documents or any related agreement or instrument to the
Collateral Documents shall hereafter refer to each of the Collateral Documents
as amended hereby.

SECTION 8. Expenses. The Loan Parties agree to pay to the Administrative Agent
upon demand therefor an amount equal to any and all reasonable out-of-pocket
costs, expenses, and liabilities incurred or sustained by the Administrative
Agent in connection with the preparation of this Amendment (including, without
limitation, reasonable fees and expenses of legal counsel). Amounts payable
pursuant to this Section 8 shall be subject to the provisions of
Section 10.04(a) of the Credit Agreement, as fully as if set forth therein.

SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic imaging methods shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

6



--------------------------------------------------------------------------------

SECTION 10. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of laws
provisions) of the State of New York.

SECTION 11. Section Titles. The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

(Signature pages follow)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Omnibus Amendment No. 1
and Reaffirmation of Collateral Documents to be duly executed and delivered as
of the date first above written.

 

The Borrower: EINSTEIN NOAH RESTAURANT GROUP, INC. By:  

/s/ Emanuel Hilario

  Name:   Emanuel Hilario   Title:   Chief Financial Officer

 

[Omnibus Amendment No. 1 and Reaffirmation of Collateral Documents]



--------------------------------------------------------------------------------

The Guarantors: EINSTEIN AND NOAH CORP. By:  

/s/ Emanuel Hilario

  Name:   Emanuel Hilario   Title:   Treasurer EINSTEIN/NOAH BAGEL PARTNERS,
INC. By:  

/s/ Emanuel Hilario

  Name:   Emanuel Hilario   Title:   Treasurer CHESAPEAKE BAGEL FRANCHISE CORP.
By:  

/s/ Emanuel Hilario

  Name:   Emanuel Hilario   Title:   Treasurer I. & J. BAGEL, INC. By:  

/s/ Emanuel Hilario

  Name:   Emanuel Hilario   Title:   Treasurer MANHATTAN BAGEL COMPANY, INC. By:
 

/s/ Emanuel Hilario

  Name:   Emanuel Hilario   Title:   Treasurer

 

[Omnibus Amendment No. 1 and Reaffirmation of Collateral Documents]



--------------------------------------------------------------------------------

The Administrative Agent: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Kelly Weaver

  Name:   Kelly Weaver   Title:   Assistant Vice President

 

[Omnibus Amendment No. 1 and Reaffirmation of Collateral Documents]



--------------------------------------------------------------------------------

The Lenders: BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line
Lender By:  

/s/ John H. Schmidt

  Name:   John H. Schmidt   Title:   Senior Vice President

 

[Omnibus Amendment No. 1 and Reaffirmation of Collateral Documents]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Sally Hoffman

  Name:   Sally Hoffman   Title:   Managing Director

 

[Omnibus Amendment No. 1 and Reaffirmation of Collateral Documents]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:  

/s/ Kevin Fretz

  Name:   Kevin Fretz   Title:   Senior Vice President

 

[Omnibus Amendment No. 1 and Reaffirmation of Collateral Documents]



--------------------------------------------------------------------------------

GE CAPITAL BANK, as a Lender By:  

/s/ Dennis Leonard

  Name:   Dennis Leonard   Title:   Duly Authorized Signatory

 

[Omnibus Amendment No. 1 and Reaffirmation of Collateral Documents]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Jake Nash

  Name:   Jake Nash   Title:   Managing Director

 

[Omnibus Amendment No. 1 and Reaffirmation of Collateral Documents]



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Terry A. Switz, Jr.

  Name:   Terry A. Switz, Jr.   Title:   Vice President

 

[Omnibus Amendment No. 1 and Reaffirmation of Collateral Documents]



--------------------------------------------------------------------------------

UNION BANK, N.A., as a Lender By:  

/s/ Edward Kramlich

  Name:   Edward Kramlich   Title:   Vice President

 

[Omnibus Amendment No. 1 and Reaffirmation of Collateral Documents]